DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Hacker et al (US 2013/0242259 A1). 
	Re claim 1, Hacker et al teaches an ophthalmologic apparatus comprising: an OCT unit including an OCT scanner and configured to acquire a tomographic image of a subject’s eye using optical coherence tomography (see paragraph 0063); an acquisition unit including circuitry configured to acquire capture or receive a front image of the subject’s eye (see 0055 
	Re claim 12, Hacker et al teaches a method of controlling an ophthalmologic apparatus, the method comprising: a tomographic image acquisition step that acquires a tomographic image of a subject’s eye using optical coherence tomography (see 0063) a front image acquisition step that acquires a front image of the subject’s eye (see 0055): a specifying step that specifies shape of a tissue of the subject’s eye based on the tomographic image acquired in the tomographic image acquisition step and the front image acquired in the front image acquisition step (see 0055, 0064) a registration step that performs registration between the subject’s eve and an OCT optical svstem for performing optical coherence tomography (see 0102): and a displacement specifying step that specifies a displacement between an eyeball optical axis of tiie subject's eve and a measurement optical axis of the OCT optical svstem based on the front image of the subject’s eve acquired in the front acquisition step after registration in the registration step (see 0093), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al (US 2013/0242259 A1) in view of Dastmalchi et al (US 2008/0100612 Al of record).
Re claim 3, Hacker et al does not explicitly disclose wherein the specifying unit comprises: a correction unit configured to correct tSie tomographic image based on the displacement specified by the displacement specifying unit; and a layer region specifying unit configured to specify a predetermined layer region in the tomographic image corrected by the correction unit, and the specifying unit obtains shape data representing a shape of the predetermined layer region.
	Re claim 3, Dastmalchi et al discloses in the art of ophthalmologic devices wherein the specifying unit comprises: a correction unit configured to correct the tomographic image based on the displacement specified by the displacement specifying unit (see at least CPU); and a layer region specifying unit configured to specify a predetermined layer region in the tomographic image corrected by the correction unit, and the specifying unit obtains shape data representing a shape of the predetermined layer region (see at least 0046 refractive error and 0057 alignment).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hacker et al to include the above cited limitations as taught by Dastmalchi et al for the predictable result of providing relevant image displays to the user, overcoming past obstacles by improved data presentation.

	Re claim 5, Hacker et al further discloses wherein the correction unit comprises:
a ray tracing processor that performs ray tracing processing on the basis of the displacement specified by the displacement specifying unit on measurement light for performing optical coherence tomography and that obtains a coordinate position in a predetermined coordinate system corresponding to a position on the ray of measurement light (see 0135 ray tracing); and a coordinate transforming unit that corrects the tomographic image or the shape data based on the obtained coordinate position (see 0140, 0163, 0242).
	Re claim 6, Hacker et al further discloses wherein the correction unit comprises:
a ray tracing processor that performs ray tracing processing on the basis of the displacement specified by the displacement specifying unit on measurement light for performing optical coherence tomography and that obtains a coordinate position in a predetermined coordinate system corresponding to a position on the ray of measurement light (see 0135); and
a coordinate transforming unit that corrects the tomographic image or the shape data based on the obtained coordinate position (see 0140, 0163, 0242).
	Re claim 7, Hacker et al further discloses wherein the correction unit corrects the tomographic image or the shape data based on correction information and the displacement specified by the displacement specifying unit, the correction information being obtained in 
	Re claim 8, Dastmalchi et al further discloses comprising: an alignment light projection unit configured to project alignment light onto the subject’s eye, wherein the displacement specifying unit specifies the displacement based on a position of an image based on the alignment light in the front image and a characteristic position of the subject’s eye (see at least 0048 fundus).
	Re claim 9, Hacker et al further discloses wherein the shape of the tissue is a shape of a fundus (see 0172 fundus).
	Re claim 10, Dastmalchi et al further discloses comprising: a calculator that calculates a refractive power of a peripheral region of a region including a fovea of the subject’s eye based on a refractive power obtained by objectively measuring the subject’s eye and parameter representing optical characteristics of the subject’s eye corresponding to the shape of the fundus specified by the specifying unit (see at least 0048).
	Re claim 11, Dastmalchi et al further discloses wherein the shape of the fundus includes a tilt angle of a predetermined layer region in the fundus with respect to a predetermined reference direction (see at least 0096).
	Re claim 14, Dastmalchi et al further discloses wherein the specifying step comprises: a correction step that corrects the tomographic image based on the displacement specified in the displacement specifying step (see at least numeral 630 and 0095); and a layer region specifying step that specifies a predetermined layer region in the tomographic image corrected in the correction step, and the specifying step obtains shape data representing a shape of the 
	Re claim 15, Dastmalchi et al further discloses wherein the specifying step comprises: a layer region specifying step that specifies a predetermined layer region in the tomographic image (see at least 0045 CPU); and a correction step that corrects shape data representing a shape of the predetermined layer region specified in the layer region specifying step, based on the displacement specified in the displacement specifying step (see at least 0046 refractive error and 0057 alignment).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.